          Case 2:96-cr-00190-JAM-GGH Document 410 Filed 09/08/20 Page 1 of 3



 1 McGREGOR W. SCOTT
   United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:96-CR-00190-JAM-GGH
12                                Plaintiff,           STIPULATION AND ORDER REGARDING
                                                       BRIEFING SCHEDULE ON DEFENDANT’S
13                         v.                          MOTION FOR REDUCTION IN SENTENCE AND
                                                       COMPASSIONATE RELEASE
14   JAMES ROY BARRON, JR.,
15                               Defendant.
16

17                                                   STIPULATION
18          1.     Defendant Troy Barron filed a motion for reduction in sentence and compassionate
19 release on August 26, 2020. Docket No. 406. The government’s response is due by September 7, 2020,

20 and any reply due September 14, 2020. Docket No. 407. Government counsel requests additional time

21 to obtain records and draft the response brief.

22          2.     Counsel for the defendant does not oppose this request.
23

24

25

26

27

28
         Case 2:96-cr-00190-JAM-GGH Document 410 Filed 09/08/20 Page 2 of 3



 1         3. Accordingly, by this stipulation, the parties now request that:

 2                a)      The government’s opposition or response to defendant’s motion, Docket No. 406,

 3 be due on September 14, 2020; and

 4                b)      The defense reply, if any, will be due on September 21, 2020.

 5

 6         IT IS SO STIPULATED.

 7
                                                         McGREGOR W. SCOTT
 8                                                       United States Attorney
 9   Dated: September 3, 2020
                                                         /s/ Jason Hitt
10                                                       JASON HITT
                                                         Assistant United States Attorney
11

12
     Dated: September 3, 2020                            /s/ David Porter
13                                                       DAVID PORTER
                                                         Counsel for Defendant
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
          Case 2:96-cr-00190-JAM-GGH Document 410 Filed 09/08/20 Page 3 of 3



 1                                         FINDINGS AND ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the proposed

 3 revised briefing schedule as follows:

 4                 a)     The government’s opposition or response to defendant’s motion, Docket No. 406,

 5 is due on September 14, 2020;

 6                 b)     The defense reply, if any, will be due on September 21, 2020.

 7

 8
           IT IS SO ORDERED.
 9

10 DATED: September 8, 2020                             /s/ John A. Mendez________________________
                                                        HONORABLE JOHN A. MENDEZ
11                                                      UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
